 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARTIN SOTO,                                      No. 2:17-cv-02498-TLN-AC
12                       Petitioner,
13           v.                                         ORDER
14    M.E. SPEARMAN,
15                       Respondent.
16

17          On September 21, 2018, this Court adopted the findings and recommendations of the

18   magistrate judge assigned to this action, and judgment was entered. (See ECF Nos. 8, 9.) On the

19   same day, Petitioner filed a motion for a twenty-day extension of time to file objections to the

20   findings and recommendations. (ECF No. 10.) The extension request offered illness, lack of

21   access to the prison law library, and untimely legal mail delivery in support of a grant of it. (ECF

22   No. 10 at 2.)

23          On October 5, 2018, Petitioner filed a motion for reconsideration of this Court’s order.

24   (ECF No. 11.) The motion again requested an extension of time for the same reasons proffered in

25   Petitioner’s extension of time request, and it provided documents in support of the extension

26   request. (ECF No. 11.) It did not, however, provide new or different facts or circumstances that

27   did not exist or were not shown upon the prior motion. See Local Rules 230(j)(3) (E.D. Cal.

28   2009). Moreover, the petition seeks a remedy for the denial of Petitioner’s parole, which is not
                                                       1
 1   actionable in habeas. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (federal habeas

 2   jurisdiction does not extend to review of the basis for state parole decisions). For these reasons,

 3   the Court will deny Petitioner’s motion for reconsideration.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. Petitioner’s motion for an extension of time (ECF No. 10) is DENIED as moot, and

 6          2. Petitioner’s motion for reconsideration (ECF No. 11) is DENIED.

 7

 8   Dated: December 10, 2018

 9

10

11
                                          Troy L. Nunley
12                                        United States District Judge
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
